Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 7/1/2022.  At this point claims 1-23 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments filed on 7/1/2022 for claims 1-23 have been fully considered but are not persuasive.

4.	Applicant’s arguments:
"Ananian" reference - manufacturing

Ananian does not disclose or suggest the product configuration system defined by amended claim 1. Amended claim 1 defines a product configuration system including a display device. The display device provides information for manufacturing the valid commercially offered product configuration selection option.

	Examiner’s answer:
‘Product configuration system’ is only mentioned within the preamble of claim 1. The examiner is unsure what specific limitation the applicant is addressing. The reference Anagol-Subbarad which is used in claim 1 discloses a ‘product configuration service’ which is parallel to the concept of the invention. 

5.	Applicant’s arguments:
Ananian does not disclose or suggest the display device of amended claim 1 which provides information for manufacturing the valid commercially offered product configuration selection option. Manufacturing is not found in Ananian because Ananian is directed to a Digital Catalog of products, services, and information that is personalized to the user of the catalog (title, 4 [0002], [0172], [0173]). The Digital Catalog bears no relation to manufacturing in contrast to amended claim 1. This important difference is not changed by the disclosure of "cataloging a door" by "instantly ... stor[ing it] in a folder called 'doors' (Ananian, [0339]). This disclosure does not affect the stark difference between the Catalog of Ananian and the manufacturing of amended claim 1. Accordingly, amended claim 1 is not disclosed or suggested by Ananian.

Examiner’s answer:
Applicant’s argument is misleading. The claimed invention has nothing to do with manufacturing (not even custom manufacturing) but is in regards to a manufacturers product line. This is supported by other portions of claim 1, ‘…specific knowledge for the derivation of only valid product configuration selection options…’. ‘…derive at least one valid commercially offered product configuration selection…’, and ‘…and pertaining to the valid commercially offered product configuration selection option…’  There is no mention within the claims of manufacturing a product based on input configuration variables but rather what is currently available commercially. ‘Manufacturing’ is not mentioned within the specification but only current manufactures (current) product line. 

6.	Applicant’s arguments:
"Brunner et al." reference - manufacturing

Brunner et al. does not disclose or suggest the product configuration system defined by amended claim 1. Amended claim 1 defines a product configuration system including a display device. The display device provides information for manufacturing the valid commercially offered product configuration selection option.

Brunner et al. fails to disclose or suggest the display device and its relation to manufacturing defined by amended claim 1. Instead, Brunner et al. [] 0021]] is directed to a "method and apparatus to generate a customizable product configurator." The product configurator identifies compatible groups of products, e.g., for purchase (Brunner et al., J [0028]). This is preliminary to manufacturing, and therefore not a disclosure or suggestion of the manufacturing facilitated by the display device defined by amended claim 1. Accordingly, amended claim 1 is not disclosed or suggested by Brunner et al. either alone or in combination with Ananian.

Examiner’s answer:
The applicants position of manufacturing vs the current cited references have been addressed above. 

7.	Applicant’s arguments:
"Anagol-Subbarao et al." reference - manufacturing

Anagol-Subbarao et al. relates to web services. The web services may include "validating a product configuration." Anagol-Subbarao et al., [0041]. This does not disclose or suggest the display device and its relation to manufacturing defined by amended claim 1. Accordingly, amended claim 1 is not disclosed or suggested by Anagol-Subbarao et al. either alone or in combination with Ananian and Brunner et al.

Examiner’s answer:
The applicants position of manufacturing vs the current cited references have been addressed above. 

8.	Applicant’s arguments:
Additionally, the product configuration system of amended claim 1 provides information for manufacturing the valid commercially offered product configuration selection option. The system receives instructions from the user regarding a desired product and generates information for constructing and configuring valid products (Present Application: Mueller '515, § [0014]). Accordingly the system of amended claim 1 does much more than provide responses to queries (cf. Final Office Action, p. 10, "results of a query ... results of the query ... query results ... narrow the domain of the query"). Thus, "query results" provide no rationale for combining Ananian, Brunner et al., and Anagol-Subbarao et al. to render amended claim | obvious.

Accordingly, the rejection of claim 1 should be withdrawn and such action is requested. 


Examiner’s answer:
The examiner is unsure with the applicants argument and the meaning of, ‘…provides information for manufacturing the valid commercially offered product configuration selection option. The system receives instructions from the user regarding a desired product and generates information for constructing and configuring valid products. Accordingly the system of amended claim 1 does much more than provide responses to queries.’
‘Constructing; is mentioned only in…
FIG. 5 shows two sets of domain experts 1 constructing two Conceptual Frameworks/Knowledge Set 5 (i.e., Conceptual Framework/Knowledge Set 1, N), which can be imported and/or drawn from respective instances of a Product Configuration System 4, as required by system users 3, for example. It will be appreciated that any number of Conceptual Frameworks/Knowledge Sets 1 . . N can be envisioned and created/maintained by a number of domain experts 1 . . . N, and it will further be appreciated any number of system users 3 (i.e., System User(s) 1 . . . N) can also import framework/knowledge set pairs from other domains, as illustrated by the dashed lines in FIG. 5. [0056]

A domain expert(s), who is skilled in designing and building spacecraft telemetry systems, could use the Conceptual Frameworks/Knowledge Sets Generator to construct a conceptual framework which would specify the products (i.e., software subcomponents that serve as building blocks when constructing a telemetry system) and their associated attributes, as well as the software components' relationships to each other (i.e., Conceptual Framework 6). [0094]

As the virtual “Spacecraft Telemetry System Builder” user selects software components to be used in constructing a telemetry system for his spacecraft, the user interface is dynamically updated with corresponding additional subcomponents and their associated attributes. [0095]

There is no mention of manufacturing offered in [0014]. The claim language pertains only to a product line offered by a manufacturer. 

[0014] The Dynamically Generated Interfaces are, in one embodiment, appropriate interface(s) that are generated on-the-fly from the Interface Builder, which allows a user to specify valid products and their associated attributes. The Interface Builder is a process that applies the conceptual framework for a particular domain and its associated knowledge (e.g., business logic) to dynamically generate an appropriate interface from which valid product(s) may be constructed and configured.

9.	Applicant’s arguments:
Claims 2 to 12

Claims 2 to 9, and 12 have been rejected under pre-AIA  35 U.S.C. 103(a) based on Ananian (Final Office Action, p. 10 to 13, 15 to 16). Claims 10 and 11 have been rejected under pre-AIA  35 U.S.C. 103(a) based on Anagol-Subbarao et al. (Final Office Action, p. 13 to 15).

Claims 2 to 12 depend directly or indirectly from amended claim 1, and thereby contain all of the limitations thereof. Accordingly, the rejections of claims 2 to 12 should be withdrawn for the same reasons as amended claim 1, and such action is requested.

	Examiner’s answer:
This is an conclusionary argument. 

10.	Applicant’s arguments:
Claim 13

Claim 13 has been rejected under pre-AIA  35 U.S.C. 103(a) based on Ananian in view of Brunner et al., and further in view of Anagol-Subbarao et al. (Final Office Action, p. 16 to 21).

Amended claim 13 defines a product configuration system including a visual interface. The visual interface provides information for manufacturing the valid commercially offered product configuration selection option. This limitation is contained in amended claim 1 except that claim 1 defines a display device while amended claim 13 specifies a visual interface. These limitations regarding a visual interface (claim 13)/display device (claim 1), and the provision of information for manufacturing the valid commercially offered product configuration selection option are therefore contained in both amended claims.

Examiner’s answer:
There is no mention of manufacturing per a user’s configuration requirements but only determining current products which fit the user configuration requirements. The difference is the claimed invention what is currently available and the user is dependent on what a manufacture offers. The arguments state the manufactures are dependent on the users configurations. The latter is not supported by the specification. 

11.	Applicant’s arguments:
Also, "query results" (Final Office Action, p. 21, "results of a query ... results of the query ... query results ... narrow the domain of the query") provide no rationale for combining Ananian, Brunner et al., and Anagol-Subbarao et al. to render amended claim 13 obvious for the reasons discussed above for amended claim 1.

Accordingly, the rejection of claim 13 should be withdrawn for the same reasons as amended claim 1, and such action is requested. 

Examiner’s answer:
Brunner pertains to a ‘Customizable Product Configurator.’ Anagol-Subbarao pertains to ‘Web Service Architecture And Methods.’ This is required to flex with different products having different configuration data. Ananian pertains to ‘Personalized Interactive Digital Catalog Profiling.’ This pertains to products, services, and information that is personalized or personally profiled, to each unique user. So is a user profile pertaining to general contractor, product domains for computer language would be filtered out. Thus easing the burden of the user. 

12.	Applicant’s arguments:
Claims 14 to 17

Claims 14 to 17 have been rejected under pre-AIA  35 U.S.C. 103(a) based on Ananian (Final Office Action, p. 21 to 22).

Claims 14 to 17 depend directly or indirectly from amended claim 13, and thereby contain all of the limitations thereof. Accordingly, the rejections of claims 14 to 17 should be withdrawn for the same reasons as amended claim 13, and such action is requested.

Examiner’s answer:
This is an conclusionary argument. 

13.	Applicant’s arguments:
Additionally, claim 17 was interpreted according to 35 U.S.C. 112, sixth paragraph based on the claim limitation of "data filter component." (Final Office Action, p. 4). Amended claim 17 does not contain the term "data filter component" and, instead, contains the term "legacy data processor." "Legacy data processor" describes sufficient structure to render 35 U.S.C. 112, sixth paragraph not applicable to amended claim 17 (Present Application: Mueller '515 at { [0057], Fig. 6). "Legacy data processor" is disclosed in the Present Application: Mueller '515 at ¥ [0057] and Fig. 6. Accordingly, amended claim 17 should not be interpreted according to 35 U.S.C. 112, sixth paragraph and interpretation of the amended claim without resort this section of the statute is requested.

Examiner’s answer:
The applicant amended the claims to overcome the 112 sixth paragraph statement. The 112 sixth is removed but the examiner views Ananian, 0136, still maps to the claim limitation. 

14.	Applicant’s arguments:
Claim 18

Claim 18 has been rejected under pre-AIA  35 U.S.C. 103(a) based on Ananian in view of Brunner et al., and further in view of Anagol-Subbarao et al. (Final Office Action, p. 22 to 26).

Amended claim 18 defines a method for generating a report for products across multiple product domains. The report provides information for manufacturing the valid commercially offered product configuration selection option. This limitation is contained in amended claim 1 except that claim 1 defines a display device while amended claim 18 specifies a report. These limitations regarding a report (claim 18)/display device (claim 1), and the provision of information for manufacturing the valid commercially offered product configuration selection option are therefore contained in both amended claims.

Examiner’s answer:
‘Manufacturing the valid commercially offered product’ has been addressed above. The generation of reports is disclosed on 0420 of Ananian, ‘The a Web service "fashion assistant" could, for example, coordinate the User's clothes for the new school year by parsing all catalog groupings and even peers' selections to provide a rich information view, listing or report of all the items found, their cost, store location, and any other pertinent information desired.’

15.	Applicant’s arguments:
Also, "query results" (Final Office Action, p. 26, "results of a query ... results of the query ... query results ... narrow the domain of the query") provide no rationale for combining Ananian, Brunner et al., and Anagol-Subbarao et al. to render amended claim 18 obvious for the reasons discussed above for amended claim 1.

Accordingly, the rejection of claim 18 should be withdrawn for the same reasons as amended claim 1, and such action is requested.

Examiner’s answer:
Reasons to combine have been addressed above. 

16.	Applicant’s arguments:
Claims 19, 20

Claims 19 and 20 have been rejected under pre-AIA  35 U.S.C. 103(a) based on Ananian (Final Office Action, p. 26 to 27).

Claims 19 and 20 depend directly from amended claim 18, and thereby contain all of the limitations thereof. Accordingly, the rejections of claims 19 and 20 should be withdrawn for the same reasons as amended claim 18, and such action is requested.

Examiner’s answer:
This is an conclusionary argument. 

17.	Applicant’s arguments:
New claim 21

The optional knowledge set is disclosed in the Present Application: Mueller '515 at J [0040]. The advantage of the optional knowledge set is increased efficiency since the knowledge set is not used when not needed. This knowledge set is employed for complex product domains but may not be needed for a "relatively simple [product] domain" since the conceptual framework may be sufficient. Jd.

Examiner’s answer:
None of this is claimed. 

18.	Applicant’s arguments:
"Ananian" reference - Optional knowledge set

Ananian does not disclose the knowledge set network interface as acknowledged by the Final Office Action (p. 8). Also, the knowledge set network interface is not suggested by Ananian because Ananian is directed to a Digital Catalog of products, services, and information that is personalized to the user of the catalog (title, JJ [0002], [0172], [0173]). The Digital Catalog is not a product configuration system in contrast to claim 21. This important difference is not changed by (1) "an expert catalog repository hub" since such a "hub" is for "[p]ersonalization, lifestyle enhancement, and mobility"(Ananian, { [0030]), or (ii) the mere mention of "an XML schema" (Ananian, §[ [0132]). Similarly, (1) providing information on discrete products and services (Ananian, [0196], [0327]) or (11) "cataloging a door" by "instantly ... stor[ing it] in a folder called 'doors'" (Ananian, [0339]) does not affect the stark difference between the Catalog of Ananian and the product configuration system of claim 21. Accordingly, claim 21 is not disclosed or suggested by Ananian.

Examiner’s answer:
Brunner is used to disclose a knowledge set network and not Ananian as applicant argues. ‘Digital catalog’ is not mentioned within claim 21 or the rejection. ‘Expert catalog’ is not mentioned within the claims or rejection. 

19.	Applicant’s arguments:
"Brunner et al." reference - Ananian deficiencies not cured

The deficiencies of Ananian are not cured by Brunner et al. Brunner et al. fails to disclose or suggest the "relationship constraints of the conceptual framework network interface" defined by claim 21. Also Brunner et al. does not disclose or suggest the conceptual framework and knowledge set network interfaces defined by claim 21. Instead, Brunner et al. discloses that "customizable rules are added" and the "customizable rule[s] may be designed by configuration experts ..." (Brunner et al., [0025]) This falls well short of the two network interfaces defined by claim 21, and the associated efficiency advantages (described above). Accordingly, assuming arguendo, it would have been obvious to combine Brunner et al. with Ananian, the combination would not disclose or suggest the product configuration system defined by claim 21. 

Examiner’s answer:
The examiner disagrees and views relation constraint of applicant maps to the examples of detailed product information, specifications, warranty information, company background, and external links. ‘Relationship constraints’ has a very broad domain. ‘Conceptual framework’ has a very broad domain. The examiner views the ability to shop at a conceptual framework store via online shopping. The first network interface is in regards to Ananian and expert assistance interface. The second network interface is in regards to Brunner and an interface associated with rules. Reasons to combine have already been addressed. 

20.	Applicant’s arguments:
New claim 22

Claim 22 defines a product configuration system which includes a computing system coupled to a network. The computing system has conceptual framework and knowledge set network interfaces. The computing system includes a configuration network interface that receives a domain expert knowledge set when the knowledge set has the complex domain specific knowledge. Thus, the domain expert knowledge set is received when a certain condition is met, i.e., receipt of the knowledge set is optional. This is similar to the optional knowledge set of claim 21. Accordingly, claim 22 is not disclosed or suggested by Ananian and Brunner et al., either individually or in combination, for the same reasons as for claim 21. 

Examiner’s answer:
Arguments against claim 21 have already been addressed. 

21.	Applicant’s arguments:
New claim 23

Claim 23 defines a method for generating a report for products across multiple product domains. The method includes the step of receiving and storing domain expert knowledge sets pertaining to the product domains. The knowledge sets may include complex domain specific knowledge such that, when complex domain specific knowledge is included in the knowledge sets, determination of one or more only valid product configurations is guaranteed. Thus, the knowledge sets may possibly include complex domain specific knowledge according to claim 23. This is similar to the optional knowledge set of claim 21. Accordingly, claim 23 is not disclosed or suggested by Ananian and Brunner et al., either individually or in combination, for the same reasons as for claim 21.

Examiner’s answer:
Arguments against claim 21 have already been addressed. 

Claim Rejections - 35 USC § 112
22.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims contain the phrase, ‘complex domain specific knowledge.’ This phrase is not defined within the specification that disclosed clear metes and bounds. The examiner is unsure what is meant.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims recite the phrase, ‘the display device providing information for manufacturing the valid commercially offered product configuration selection option.’ It gives the impression that a manufacturing is dependent on a user input for manufacturing per the users independent configurations. This is not the intent of the invention. The intent was a user to input product configurations and the invention search what manufactures offers and to pair the users configuration requirement to a manufacturing product. The difference is small but distinct. The examiner views this rejection could be removed by an amendment which satisfies both the Applicant and the Office.

Claim Rejections - 35 USC § 103
23. 	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ananian in view of Brunner and further in view of Anagol-Subbarao. (U. S. Patent Publication 20030028451, referred to as Ananian; U. S. Patent Publication 20090089174, referred to as Brunner; U. S. Patent Publication 20040221001, referred to as Anagol-Subbarad)

Claim 1
Ananian discloses a universal product configuration system, comprising: a computing system coupled to a network (Ananian, 0467; The present invention can complement and extend the value and usefulness of Customer Relationship Management (CRM) across multiple Vendor catalogs. For example, Dell computer could anonymously search through the IDCP Network 100 members' ICA 222, for software and hardware catalogs prior to suggesting a product.), the computing system having: a conceptual framework network interface for input of first domain expert information (Ananian, 0030; ‘An Internet-based intelligent cataloging system that can provide such expert assistance in the presentation and use of catalog content to a user would be very desirable.’ EC: If expert assistance can be provided then an interface was employed.) for generation of at least one XML schema file set pertaining to at least one product domain (Ananian, 0132; 0339‘In one embodiment of the present invention, catalog content is categorized and normalized to support relational database development. The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry.’ And ‘ As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, as well as whether it is a "meta-data" layer or within a "data dictionary," and use that parameter as the label for the folder. The result is, for example, that a selected item, such as the particular door, is instantly cataloged and stored in a folder called "doors." Within that folder, the name of the Vendor 112 can be itemized.’), each XML schema file set completely defining a universe of valid commercially offered products (Ananian, 0014; The catalog is now employed as a listing of products that can then be purchased on the Internet or by traveling to a nearby retail outlet.), the XML schema file set including a plurality of data types that further includes at least one product attribute constraint or at least one product relationship constraint, (Ananian, 0327; When the User 111 clicks on the "Details" button in the ICA "Item" view, the ICA "Details" view presents detailed product information, specifications, warranty information, company background, and external links. EC: It is known within the art that the name of the product would be a character string, likely a product id number would be an integer and specification information would likely be real values.) with the at least one product attribute constraint or the at least one product relationship constraint ensuring derivation of logically valid product configuration selection options (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories.); …. a configuration network interface for user access to a domain framework interface for receiving the at least one XML schema file set pertaining to at least one product domain and to a domain knowledge interface for receiving the at least one domain expert knowledge set pertaining to the at least one product domain; (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches.)…. a first computer terminal having a display device and an input device and coupled to the configuration network interface via the network (Ananian, 0364, figs 8-10; With ITV, in the method of the invention as shown in FIGS. 8 through FIG. 10, the User 111 notices the display of the interactive trigger icon 810 on the TV's screen 800, signaling to the User that the services of the IDCP Network 100 are available.); and wherein the processing unit of the computing system is also configured to construct an on-the-fly visual interface for display on the display device of the first computer terminal and pertaining to the valid commercially offered product configuration selection option, the visual interface responsive to input received from the input device of the first computer terminal, the display device providing information for manufacturing the valid commercially offered product configuration selection option. (Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’ EC: ‘Manufacturing the valid commercially offered product’ is viewed as a product that is currently manufactured and not custom made and possible configuration data is already established. )
Ananian does not disclose expressly a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set pertaining to the at least one product domain based on input over the network, the knowledge set including additional complex domain specific knowledge for the derivation of only valid product configuration selection options. 
Brunner discloses a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set pertaining to the at least one product domain based on input over the network, the knowledge set including additional complex domain specific knowledge for the derivation of only valid product configuration selection options. (Brunner, 0025; At block 130, component products are added to the customizable product class and control passes to block 140. The component products are subclasses and inherit the attributes of the customizable product class. At block 140, customizable rules are added to the customizable product class structure and control passes to block 150. Here, the customizable rule may be designed by configuration experts, defining conditions and triggering actions between the component products that ensure the consumers purchase the optimal solution that meets their needs. EC: Here the interface for the knowledge set is the access point where the custom rules are generated for the products by the experts.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian and Brunner before him/her at the time of the invention to modify Ananian to incorporate a validation concept products of Brunner. Given the advantage of resulting or outputting products that fall within the search parameters of the user, one having ordinary skill in the art would have been motivated to make this obvious modification.
Ananian and Brunner do not disclose expressly a processing unit configured to derive at least one valid commercially offered product configuration selection option based upon the at least one XML schema file set and the knowledge set by, in part, introspecting the XML schema file set. 
Anagol-Subbarao discloses a processing unit configured to derive at least one valid commercially offered product configuration selection option based upon the at least one XML schema file set and the knowledge set by, in part, introspecting the XML schema file set. (Anagol-Subbarao, 0051-0052; In another embodiment, the web service framework 20 and web service architecture 40 described above may be used to validate the configuration of a product, such as when a client is ordering a custom or "configure-to-order" product. FIG. 6 shows an embodiment of a web service framework and architecture for implementing a validate product configuration web service transaction in which a client 28 transmits a web service request 120 for the validate configuration service using XML over SOAP. The service request 120 includes a product configuration which the client 28 desires to have validated. When the validate product configuration service request 120 is received by the interface module 52, the interface module 52 identifies the request as a validate configuration request and invokes a validate product configuration session bean 122 in implementation module 54.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol- Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 2
Ananian discloses further comprising a second computer terminal coupled to the conceptual framework network interface via the network. (Ananian, 0183; These databases are queried by Web users through an intermediate layer of software to enable online shopping and ordering.)

Claim 3
Ananian discloses further comprising a third computer terminal coupled to the knowledge set network interface via the network. (Ananian, 0183; These databases are queried by Web users through an intermediate layer of software to enable online shopping and ordering.)

Claim 4
Ananian discloses wherein the product domain pertains to an industry of multiple manufacturers. (Ananian, fig 11, item 1109; The product domains is the listing of vendors.)

Claim 5
Ananian discloses wherein the knowledge set network interface for input of second information receives domain expert instructions for customizing a product selection display on the visual interface for display on the display device of the first computer terminal. (Ananian, 0110; With the anonymous tracking abilities of the present invention, by way of the Vendor Channel, the Vendor can concede the tracking of every individual customer by identity. With the services of the Catalog Server System (CSS), the Vendor can aggregate all aspects of market research and deliver highly customized promotional services, such as rebates, discounts, and coupons, without having to personally identify the User by name, address, or any type of contact information.)

Claim 6
Ananian discloses wherein the processing unit is operable to dynamically construct visual interfaces based on the input received from the input device of the first computer terminal. (Ananian, 0315; A sample graphical user interface (GUI) layout of the ICA, highlighting the core functions is illustrated in FIG. 11. These screens are merely one example of how the ICA 222 application could be constructed; this discussion is not intended to limit the ICA application to these specific embodiments.)

Claim 7
Ananian discloses wherein the input device of the first computer terminal receives input in the form of a request for a valid product. (Ananian, 0137; By combining parametric search with categorical search techniques into a single query interface, users are able to find catalog items by defining specific product attributes that are important to them.)

Claim 8
Ananian discloses wherein the input device of the first computer terminal receives input in the form of a selection of a valid product from the at least one derived valid commercially offered product configuration selection option. (Ananian, 0317, 0176, 0179; ‘In FIG. 11,’ When the User 111 uses the present invention to perform a transaction through the input device, interacting with the Instant Catalog Gateway (ICG) 221 process within the CSS 200, the associated information triggers a cataloging "action" to the User account.’ With ‘The Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real- time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.)

Claim 9
Ananian discloses wherein the processing unit is further operable to generate output based on the input received from the input device of the first computer terminal and pertaining to the valid product. (Ananian, 0290; The IPS-ID's 610 may be used for integration with ITV technology. A Broadcaster utilizes an IPS-ID within a given program slot that requires bundling one or more ICS-IDs 600 from one or more Vendors 112 for presentation to the User/Viewer 111 as shown in FIG. 7 at A. The availability of the catalogs is signaled to the viewer through a ‘trigger’ mechanism embedded in the broadcast signal, which displays an icon on the User's TV screen as shown 800. When they activate the IDCP trigger link/icon 810, as shown in FIG. 7 at B and FIG. 8, the ITV Communication Device 120 employed presents a vendor index for the viewer to select from as shown in FIGS. 9 and 10.)

Claim 10
Ananian and Brunner do not disclose expressly wherein the output is taken from the group consisting of: report, price quote, specification, product configuration.
Anagol-Subbarao discloses wherein the output is taken from the group consisting of: report, price quote, specification, product configuration. (Anagol-Subbarao, 0040; The capability for connecting to a Structured Query Language (SQL) server, an ERP such as SAP AG's R/3 integrated suite, and an internet pricing and configuration (IPC) database is also provided. Multiple input and output formats are supported. The input and output formats may include any text related format, for example, EDI, XML, or flat file.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol- Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Ananian and Brunner do not disclose expressly wherein the XML schema file set or the knowledge set further includes a plurality of product feature constraints or product combination constraints for valid product selection.
Anagol-Subbarao discloses wherein the XML schema file set or the knowledge set further includes a plurality of product feature constraints or product combination constraints for valid product selection. (Anagol-Subbarao, 0046; In addition, each type of customized product catalog format (XML, HTTP, flat file, etc.) may have any number of variations in its format depending upon the specifications of client 28. EC: a specification can be seen as a constraint.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Ananian discloses where the at least one product domain pertains to the window and door industry. (Ananian, 0339; As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, as well as whether it is a "meta-data" layer or within a "data dictionary," and use that parameter as the label for the folder. The result is, for example, that a selected item, such as the particular door, is instantly cataloged and stored in a folder called "doors." Within that folder, the name of the Vendor 112 can be itemized.)

Claim 13
Ananian discloses a system for providing a universal product configuration system operable across multiple product domains, comprising: a computing system coupled to a network (Ananian, 0467; The present invention can complement and extend the value and usefulness of Customer Relationship Management (CRM) across multiple Vendor catalogs. For example, Dell computer could anonymously search through the IDCP Network 100 members' ICA 222, for software and hardware catalogs prior to suggesting a product.), the computing system having: a conceptual framework network interface for input of first domain expert information (Ananian, 0030; ‘An Internet-based intelligent cataloging system that can provide such expert assistance in the presentation and use of catalog content to a user would be very desirable.’ EC: If expert assistance can be provided then an interface was employed.) for generation of at least one first XML schema file set pertaining to a first product domain of commercially offered products (Ananian, 0132; 0339; ‘In one embodiment of the present invention, catalog content is categorized and normalized to support relational database development. The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry.’ And ‘ As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, as well as whether it is a "meta-data" layer or within a "data dictionary," and use that parameter as the label for the folder. The result is, for example, that a selected item, such as the particular door, is instantly cataloged and stored in a folder called "doors." Within that folder, the name of the Vendor 112 can be itemized.’) and at least one second XML schema file set pertaining to a second product domain of commercially offered products, the first and second XML schema file sets each completely defining respective first and second universes of valid commercially offered products pertaining respectively to the first and second product domains (Ananian, 0014; The catalog is now employed as a listing of products that can then be purchased on the Internet or by traveling to a nearby retail outlet. EC: The internet provides more than one product.), the first and second XML schema file sets each including a plurality of data types that further includes at least one product attribute constraint or at least one product relationship constraint (Ananian, 0327; When the User 111 clicks on the "Details" button in the ICA "Item" view, the ICA "Details" view presents detailed product information, specifications, warranty information, company background, and external links. EC: It is known within the art that the name of the product would be a character string, likely a product id number would be an integer and specification information would likely be real values.), with the at least one product attribute constraint or the at least one product relationship constraint ensuring respective derivation of logically valid product configuration selection options (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories.);…. a configuration network interface for user access to a domain framework interface for receiving the at least one first XML schema file set pertaining to a first product domain of commercially offered products and the at least one second XML schema file set pertaining to a second product domain of commercially offered products, and to a domain knowledge interface for receiving the at least one domain expert knowledge set for each of the first and second product domains based on input over the network (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches.)…. a first computer terminal having a display device and an input device and coupled to the configuration network interface via the network (Ananian, 0364, figs 8-10; With ITV, in the method of the invention as shown in FIGS. 8 through FIG. 10, the User 111 notices the display of the interactive trigger icon 810 on the TV's screen 800, signaling to the User that the services of the IDCP Network 100 are available.); and wherein the processing unit of the computing system is also configured to construct an on-the-fly visual interface for display on the display device of the first computer terminal and pertaining to the valid product configuration selection options, the visual interface responsive to input received from the input device of the first computer terminal pertaining to a proposed configuration. (Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’) the visual interface providing information for manufacturing the valid commercially offered product configuration selection option. (Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’ EC: ‘Manufacturing the valid commercially offered product’ is viewed as a product that is currently manufactured and not custom made and possible configuration data is already established. )
Ananian does not disclose expressly a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set for each of the first and second product domains based on input over the network, the knowledge sets including additional complex domain specific knowledge for the derivation of only valid product configuration selection options. 
Brunner discloses a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set for each of the first and second product domains based on input over the network, the knowledge sets including additional complex domain specific knowledge for the derivation of only valid product configuration selection options. (Brunner, 0025; At block 130, component products are added to the customizable product class and control passes to block 140. The component products are subclasses and inherit the attributes of the customizable product class. At block 140, customizable rules are added to the customizable product class structure and control passes to block 150. Here, the customizable rule may be designed by configuration experts, defining conditions and triggering actions between the component products that ensure the consumers purchase the optimal solution that meets their needs. EC: Here the interface for the knowledge set is the access point where the custom rules are generated for the products by the experts.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian and Brunner before him/her at the time of the invention to modify Ananian to incorporate a validation concept products of Brunner. Given the advantage of resulting or outputting products that fall within the search parameters of the user, one having ordinary skill in the art would have been motivated to make this obvious modification.
Ananian and Brunner do not disclose expressly a processing unit configured to derive at least one valid product configuration selection option for each of the product domains based upon the respective received first and second XML schema file sets and the respective received knowledge sets by, in part, introspecting each of the XML schema file sets. 
Anagol-Subbarao discloses a processing unit configured to derive at least one valid product configuration selection option for each of the product domains based upon the respective received first and second XML schema file sets and the respective received knowledge sets by, in part, introspecting each of the XML schema file sets. (Anagol-Subbarao, 0051-0052; In another embodiment, the web service framework 20 and web service architecture 40 described above may be used to validate the configuration of a product, such as when a client is ordering a custom or "configure-to-order" product. FIG. 6 shows an embodiment of a web service framework and architecture for implementing a validate product configuration web service transaction in which a client 28 transmits a web service request 120 for the validate configuration service using XML over SOAP. The service request 120 includes a product configuration which the client 28 desires to have validated. When the validate product configuration service request 120 is received by the interface module 52, the interface module 52 identifies the request as a validate configuration request and invokes a validate product configuration session bean 122 in implementation module 54.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 14
Ananian discloses further comprising a second computer terminal coupled to the conceptual framework network interface via the network. (Ananian, 0183; These databases are queried by Web users through an intermediate layer of software to enable online shopping and ordering.)

Claim 15
Ananian discloses further comprising a third computer terminal coupled to the knowledge set network interface via the network. (Ananian, 0183; These databases are queried by Web users through an intermediate layer of software to enable online shopping and ordering.)

Claim 16
Ananian discloses wherein the proposed configuration pertains to the first product domain and the second product domain. (Ananian, fig 11, item 1109; The product domains is the listing of vendors.)

Claim 17
Ananian discloses wherein the domain framework interface includes a legacy data processor for converting and importing legacy data from legacy data sources. (Ananian, 0136; The Cuesta Catalog system uses the "OpenPages" Data "Bus," which is a flexible, extensible, and modular data interchange mechanism that allows data from any source. Database programs, such as Oracle, FileMaker Pro or Microsoft Access spreadsheet applications, which can include text files are used and incorporated into the Web site. This feature makes it easy for Cuesta catalogs to work with virtually any legacy data the company may have.)

Claim 18
Ananian discloses a method for generating a report for products across multiple product domains, comprising the steps of: receiving and storing a plurality of XML schema file sets pertaining to a plurality of product domains, the XML schema file sets completely defining a universe of commercially offered valid products pertaining to the product domains (Ananian, 0132; 0339‘In one embodiment of the present invention, catalog content is categorized and normalized to support relational database development. The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry.’ And ‘ As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, as well as whether it is a "meta-data" layer or within a "data dictionary," and use that parameter as the label for the folder. The result is, for example, that a selected item, such as the particular door, is instantly cataloged and stored in a folder called "doors." Within that folder, the name of the Vendor 112 can be itemized.’), the XML schema file sets each including a plurality of data types that further includes at least one product attribute constraint or at least one product relationship constraint pertaining to a product configuration associated with the respective product domains (Ananian, 0327; When the User 111 clicks on the "Details" button in the ICA "Item" view, the ICA "Details" view presents detailed product information, specifications, warranty information, company background, and external links. EC: It is known within the art that the name of the product would be a character string, likely a product id number would be an integer and specification information would likely be real values.), with the at least one product attribute constraint or the at least one product relationship constraint ensuring respective determination of one or more logically valid product configurations (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories.);…. receiving a report request for a product configuration involving a commercially offered product or products in two or more product domains (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches.);…. upon the requested product configuration being determined a valid configuration, providing a report for the requested product configuration. (Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’) the reports provides information for manufacturing the valid commercially offered product configuration selection option. (Ananian, 0317, 0176; ‘In FIG. 11, 0420, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’ With ‘The a Web service "fashion assistant" could, for example, coordinate the User's clothes for the new school year by parsing all catalog groupings and even peers' selections to provide a rich information view, listing or report of all the items found, their cost, store location, and any other pertinent information desired.’ EC: ‘Manufacturing the valid commercially offered product’ is viewed as a product that is currently manufactured and not custom made and possible configuration data is already established. )
Ananian does not disclose expressly receiving and storing a plurality of domain expert knowledge sets pertaining to the product domains, the knowledge sets each including additional complex domain specific knowledge guaranteeing determination of one or more only valid product configurations. 
Brunner discloses receiving and storing a plurality of domain expert knowledge sets pertaining to the product domains, the knowledge sets each including additional complex domain specific knowledge guaranteeing determination of one or more only valid product configurations. (Brunner, 0025; At block 130, component products are added to the customizable product class and control passes to block 140. The component products are subclasses and inherit the attributes of the customizable product class. At block 140, customizable rules are added to the customizable product class structure and control passes to block 150. Here, the customizable rule may be designed by configuration experts, defining conditions and triggering actions between the component products that ensure the consumers purchase the optimal solution that meets their needs. EC: Here the interface for the knowledge set is the access point where the custom rules are generated for the products by the experts.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian and Brunner before him/her at the time of the invention to modify Ananian to incorporate a validation concept products of Brunner. Given the advantage of resulting or outputting products that fall within the search parameters of the user, one having ordinary skill in the art would have been motivated to make this obvious modification.
Ananian and Brunner do not disclose expressly determining that the requested product configuration is a valid configuration by, in part, introspecting one or more of the XML schema file sets. 
Anagol-Subbarao discloses determining that the requested product configuration is a valid configuration by, in part, introspecting one or more of the XML schema file sets. (Anagol-Subbarao, 0051-0052; In another embodiment, the web service framework 20 and web service architecture 40 described above may be used to validate the configuration of a product, such as when a client is ordering a custom or "configure-to-order" product. FIG. 6 shows an embodiment of a web service framework and architecture for implementing a validate product configuration web service transaction in which a client 28 transmits a web service request 120 for the validate configuration service using XML over SOAP. The service request 120 includes a product configuration which the client 28 desires to have validated. When the validate product configuration service request 120 is received by the interface module 52, the interface module 52 identifies the request as a validate configuration request and invokes a validate product configuration session bean 122 in implementation module 54.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Ananian and Brunner do not disclose expressly wherein the report is represented according to one of the group consisting of: text file, XML file, PDF document, video stream, drawing, quote, numerical.
Anagol-Subbarao discloses wherein the report is represented according to one of the group consisting of: text file, XML file, PDF document, video stream, drawing, quote, numerical. (Anagol-Subbarao, 0040; The input and output formats may include any text related format, for example, EDI, XML, or flat file.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20
Ananian and Brunner do not disclose expressly wherein the report is not predefined.
Anagol-Subbarao discloses wherein the report is not predefined. (Anagol- Subbarao, 0040; Multiple input and output formats are supported.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 21
Ananian discloses a universal product configuration system, comprising: a computing system coupled to a network (Ananian, 0467; The present invention can complement and extend the value and usefulness of Customer Relationship Management (CRM) across multiple Vendor catalogs. For example, Dell computer could anonymously search through the IDCP Network 100 members' ICA 222, for software and hardware catalogs prior to suggesting a product.), the computing system having: a conceptual framework network interface for input of first domain expert information (Ananian, 0030; ‘An Internet-based intelligent cataloging system that can provide such expert assistance in the presentation and use of catalog content to a user would be very desirable.’ EC: If expert assistance can be provided then an interface was employed.) for generation of at least one XML schema file set pertaining to at least one product domain (Ananian, 0132; 0339‘In one embodiment of the present invention, catalog content is categorized and normalized to support relational database development. The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry.’ And ‘ As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, as well as whether it is a "meta-data" layer or within a "data dictionary," and use that parameter as the label for the folder. The result is, for example, that a selected item, such as the particular door, is instantly cataloged and stored in a folder called "doors." Within that folder, the name of the Vendor 112 can be itemized.’), each XML schema file set completely defining a universe of valid commercially offered products (Ananian, 0014; The catalog is now employed as a listing of products that can then be purchased on the Internet or by traveling to a nearby retail outlet.), the XML schema file set including a plurality of data types that further includes at least one product attribute constraint or at least one product relationship constraint (Ananian, 0327; When the User 111 clicks on the "Details" button in the ICA "Item" view, the ICA "Details" view presents detailed product information, specifications, warranty information, company background, and external links. EC: It is known within the art that the name of the product would be a character string, likely a product id number would be an integer and specification information would likely be real values.), with the at least one product attribute constraint or the at least one product relationship constraint ensuring derivation of logically valid product configuration selection options (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories.);…. the knowledge set being optional wherein the knowledge set is a basis for the processing unit when the knowledge set includes the additional complex domain specific knowledge (Ananian, 0119; The ability to aggregately monitor Consumer cataloging activity could have a significant impact on pre-sales forecasting, since the IDCP Network can provide Vendors with minute-by-minute customer-centric analytics on item cataloging, including how the Users are classifying their catalog selections contextually, and thus revealing the intent and motivation associated with the purchase. This obviously provides a more accurate multi-dimensional view of the Consumers' buying habits. EC: Complex domain specific knowledge maps to catalog selections and the multi-dimensional view of the Consumers’ buying habits.) a configuration network interface for user access to a domain framework interface for receiving the at least one XML schema file set pertaining to at least one product domain and to a domain knowledge interface for receiving the at least one domain expert knowledge set pertaining to the at least one product domain (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches.);…. a first computer terminal having a display device and an input device and coupled to the configuration network interface via the network (Ananian, 0364, figs 8-10; With ITV, in the method of the invention as shown in FIGS. 8 through FIG. 10, the User 111 notices the display of the interactive trigger icon 810 on the TV's screen 800, signaling to the User that the services of the IDCP Network 100 are available.); and wherein the processing unit of the computing system is also configured to construct an on-the-fly visual interface for display on the display device of the first computer terminal and pertaining to the valid commercially offered product configuration selection option, the visual interface responsive to input received from the input device of the first computer terminal. (Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’ EC: ‘Manufacturing the valid commercially offered product’ is viewed as a product that is currently manufactured and not custom made and possible configuration data is already established. )
Ananian does not disclose expressly a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set pertaining to the at least one product domain based on input over the network, the knowledge set may include additional complex domain specific knowledge for the derivation of only valid product configuration selection options.
Brunner discloses a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set pertaining to the at least one product domain based on input over the network, the knowledge set may include additional complex domain specific knowledge for the derivation of only valid product configuration selection options (Brunner, 0025; At block 130, component products are added to the customizable product class and control passes to block 140. The component products are subclasses and inherit the attributes of the customizable product class. At block 140, customizable rules are added to the customizable product class structure and control passes to block 150. Here, the customizable rule may be designed by configuration experts, defining conditions and triggering actions between the component products that ensure the consumers purchase the optimal solution that meets their needs. EC: Here the interface for the knowledge set is the access point where the custom rules are generated for the products by the experts.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian and Brunner before him/her at the time of the invention to modify Ananian to incorporate a validation concept products of Brunner. Given the advantage of resulting or outputting products that fall within the search parameters of the user, one having ordinary skill in the art would have been motivated to make this obvious modification.
Ananian and Brunner do not disclose expressly a processing unit configured to derive at least one valid commercially offered product configuration selection option based upon the at least one XML schema file set and, optionally, the knowledge set by, in part, introspecting the XML schema file set. 
Anagol-Subbarao discloses a processing unit configured to derive at least one valid commercially offered product configuration selection option based upon the at least one XML schema file set and, optionally, the knowledge set by, in part, introspecting the XML schema file set. (Anagol-Subbarao, 0051-0052; In another embodiment, the web service framework 20 and web service architecture 40 described above may be used to validate the configuration of a product, such as when a client is ordering a custom or "configure-to-order" product. FIG. 6 shows an embodiment of a web service framework and architecture for implementing a validate product configuration web service transaction in which a client 28 transmits a web service request 120 for the validate configuration service using XML over SOAP. The service request 120 includes a product configuration which the client 28 desires to have validated. When the validate product configuration service request 120 is received by the interface module 52, the interface module 52 identifies the request as a validate configuration request and invokes a validate product configuration session bean 122 in implementation module 54.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 22
Ananian discloses a system for providing a universal product configuration system operable across multiple product domains, comprising: a computing system coupled to a network (Ananian, 0467; The present invention can complement and extend the value and usefulness of Customer Relationship Management (CRM) across multiple Vendor catalogs. For example, Dell computer could anonymously search through the IDCP Network 100 members' ICA 222, for software and hardware catalogs prior to suggesting a product.), the computing system having: a conceptual framework network interface for input of first domain expert information (Ananian, 0030; ‘An Internet-based intelligent cataloging system that can provide such expert assistance in the presentation and use of catalog content to a user would be very desirable.’ EC: If expert assistance can be provided then an interface was employed.) for generation of at least one first XML schema file set pertaining to a first product domain of commercially offered products (Ananian, 0132; 0339; ‘In one embodiment of the present invention, catalog content is categorized and normalized to support relational database development. The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry.’ And ‘ As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, as well as whether it is a "meta-data" layer or within a "data dictionary," and use that parameter as the label for the folder. The result is, for example, that a selected item, such as the particular door, is instantly cataloged and stored in a folder called "doors." Within that folder, the name of the Vendor 112 can be itemized.’) and at least one second XML schema file set pertaining to a second product domain of commercially offered products, the first and second XML schema file sets each completely defining respective first and second universes of valid commercially offered products pertaining respectively to the first and second product domains (Ananian, 0014; The catalog is now employed as a listing of products that can then be purchased on the Internet or by traveling to a nearby retail outlet. EC: The internet provides more than one product.), the first and second XML schema file sets each including a plurality of data types that further includes at least one product attribute constraint or at least one product relationship constraint (Ananian, 0327; When the User 111 clicks on the "Details" button in the ICA "Item" view, the ICA "Details" view presents detailed product information, specifications, warranty information, company background, and external links. EC: It is known within the art that the name of the product would be a character string, likely a product id number would be an integer and specification information would likely be real values.), with the at least one product attribute constraint or the at least one product relationship constraint ensuring respective derivation of logically valid product configuration selection options (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories.);…. a configuration network interface for user access to a domain framework interface for receiving the at least one first XML schema file set pertaining to a first product domain of commercially offered products and the at least one second XML schema file set pertaining to a second product domain of commercially offered products, and to a domain knowledge interface for the optional receipt of the at least one domain expert knowledge set for each of the first and second product domains based on input over the network (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches.), the domain expert knowledge set being received when the knowledge set includes the complex domain specific knowledge. (Ananian, 0119; The ability to aggregately monitor Consumer cataloging activity could have a significant impact on pre-sales forecasting, since the IDCP Network can provide Vendors with minute-by-minute customer-centric analytics on item cataloging, including how the Users are classifying their catalog selections contextually, and thus revealing the intent and motivation associated with the purchase. This obviously provides a more accurate multi-dimensional view of the Consumers' buying habits. EC: Complex domain specific knowledge maps to catalog selections and the multi-dimensional view of the Consumers’ buying habits.)…. a first computer terminal having a display device and an input device and coupled to the configuration network interface via the network (Ananian, 0364, figs 8-10; With ITV, in the method of the invention as shown in FIGS. 8 through FIG. 10, the User 111 notices the display of the interactive trigger icon 810 on the TV's screen 800, signaling to the User that the services of the IDCP Network 100 are available.); and wherein the processing unit of the computing system is also configured to construct an on-the-fly visual interface for display on the display device of the first computer terminal and pertaining to the valid product configuration selection options, the visual interface responsive to input received from the input device of the first computer terminal pertaining to a proposed configuration. (Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’)
Ananian does not disclose expressly a knowledge set network interface for optional input of second domain expert information from at least one domain expert knowledge set for each of the first and second product domains based on input from at least one domain expert over the network, the knowledge sets may include additional complex domain specific knowledge for the derivation of only valid product configuration selection options.
Brunner discloses a knowledge set network interface for optional input of second domain expert information from at least one domain expert knowledge set for each of the first and second product domains based on input from at least one domain expert over the network, the knowledge sets may include additional complex domain specific knowledge for the derivation of only valid product configuration selection options (Brunner, 0025; At block 130, component products are added to the customizable product class and control passes to block 140. The component products are subclasses and inherit the attributes of the customizable product class. At block 140, customizable rules are added to the customizable product class structure and control passes to block 150. Here, the customizable rule may be designed by configuration experts, defining conditions and triggering actions between the component products that ensure the consumers purchase the optimal solution that meets their needs. EC: Here the interface for the knowledge set is the access point where the custom rules are generated for the products by the experts.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian and Brunner before him/her at the time of the invention to modify Ananian to incorporate a validation concept products of Brunner. Given the advantage of resulting or outputting products that fall within the search parameters of the user, one having ordinary skill in the art would have been motivated to make this obvious modification.
Ananian and Brunner do not disclose expressly a processing unit configured to derive at least one valid product configuration selection option for each of the product domains based upon the respective received first and second XML schema file sets and the respective optionally received knowledge sets by, in part, introspecting each of the XML schema file sets. 
Anagol-Subbarao discloses a processing unit configured to derive at least one valid product configuration selection option for each of the product domains based upon the respective received first and second XML schema file sets and the respective optionally received knowledge sets by, in part, introspecting each of the XML schema file sets. (Anagol-Subbarao, 0051-0052; In another embodiment, the web service framework 20 and web service architecture 40 described above may be used to validate the configuration of a product, such as when a client is ordering a custom or "configure-to-order" product. FIG. 6 shows an embodiment of a web service framework and architecture for implementing a validate product configuration web service transaction in which a client 28 transmits a web service request 120 for the validate configuration service using XML over SOAP. The service request 120 includes a product configuration which the client 28 desires to have validated. When the validate product configuration service request 120 is received by the interface module 52, the interface module 52 identifies the request as a validate configuration request and invokes a validate product configuration session bean 122 in implementation module 54.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 23
Ananian discloses a method for generating a report for products across multiple product domains, comprising the steps of: receiving and storing a plurality of XML schema file sets pertaining to a plurality of product domains, the XML schema file sets completely defining a universe of commercially offered valid products pertaining to the product domains (Ananian, 0132; 0339‘In one embodiment of the present invention, catalog content is categorized and normalized to support relational database development. The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry.’ And ‘ As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, as well as whether it is a "meta-data" layer or within a "data dictionary," and use that parameter as the label for the folder. The result is, for example, that a selected item, such as the particular door, is instantly cataloged and stored in a folder called "doors." Within that folder, the name of the Vendor 112 can be itemized.’), the XML schema file sets each including a plurality of data types that further includes at least one product attribute constraint or at least one product relationship constraint pertaining to a product configuration associated with the respective product domains (Ananian, 0327; When the User 111 clicks on the "Details" button in the ICA "Item" view, the ICA "Details" view presents detailed product information, specifications, warranty information, company background, and external links. EC: It is known within the art that the name of the product would be a character string, likely a product id number would be an integer and specification information would likely be real values.), with the at least one product attribute constraint or the at least one product relationship constraint ensuring respective determination of one or more logically valid product configurations (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories.);…. each may include additional complex domain specific knowledge such that, when complex domain specific knowledge is included in the knowledge sets, determination of one or more only valid product configurations is guaranteed. (Ananian, 0119; The ability to aggregately monitor Consumer cataloging activity could have a significant impact on pre-sales forecasting, since the IDCP Network can provide Vendors with minute-by-minute customer-centric analytics on item cataloging, including how the Users are classifying their catalog selections contextually, and thus revealing the intent and motivation associated with the purchase. This obviously provides a more accurate multi-dimensional view of the Consumers' buying habits. EC: Complex domain specific knowledge maps to catalog selections and the multi-dimensional view of the Consumers’ buying habits.) receiving a report request for a product configuration involving a commercially offered product or products in two or more product domains (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches.); determining that the requested product configuration is a valid configuration by (Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’),…. upon the requested product configuration being determined a valid configuration, providing a report for the requested product configuration. (Ananian, 0317, 0176; ‘In FIG. 11, 0420, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’ With ‘The a Web service "fashion assistant" could, for example, coordinate the User's clothes for the new school year by parsing all catalog groupings and even peers' selections to provide a rich information view, listing or report of all the items found, their cost, store location, and any other pertinent information desired.’ EC: ‘Manufacturing the valid commercially offered product’ is viewed as a product that is currently manufactured and not custom made and possible configuration data is already established. )
Ananian does not disclose expressly receiving and storing a plurality of domain expert knowledge sets pertaining to the product domains, the knowledge sets.
Brunner discloses receiving and storing a plurality of domain expert knowledge sets pertaining to the product domains, the knowledge sets (Brunner, 0025; At block 130, component products are added to the customizable product class and control passes to block 140. The component products are subclasses and inherit the attributes of the customizable product class. At block 140, customizable rules are added to the customizable product class structure and control passes to block 150. Here, the customizable rule may be designed by configuration experts, defining conditions and triggering actions between the component products that ensure the consumers purchase the optimal solution that meets their needs. EC: Here the interface for the knowledge set is the access point where the custom rules are generated for the products by the experts.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian and Brunner before him/her at the time of the invention to modify Ananian to incorporate a validation concept products of Brunner. Given the advantage of resulting or outputting products that fall within the search parameters of the user, one having ordinary skill in the art would have been motivated to make this obvious modification.
Ananian and Brunner do not disclose expressly in part, introspecting one or more of the XML schema file sets. 
Anagol-Subbarao discloses in part, introspecting one or more of the XML schema file sets. (Anagol-Subbarao, 0051-0052; In another embodiment, the web service framework 20 and web service architecture 40 described above may be used to validate the configuration of a product, such as when a client is ordering a custom or "configure-to-order" product. FIG. 6 shows an embodiment of a web service framework and architecture for implementing a validate product configuration web service transaction in which a client 28 transmits a web service request 120 for the validate configuration service using XML over SOAP. The service request 120 includes a product configuration which the client 28 desires to have validated. When the validate product configuration service request 120 is received by the interface module 52, the interface module 52 identifies the request as a validate configuration request and invokes a validate product configuration session bean 122 in implementation module 54.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

24.	Claims 1-24 are rejected.

Conclusion	
25.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: Claim 1 and ip.com
	-U. S. Patent 6519571: Guheen
	-U. S. Patent Publication 20020032694: Zawadzki 

Correspondence Information
26.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129